Title: To Thomas Jefferson from Benjamin H. Latrobe, 28 March 1798
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Sir,
            Francis’s Hotel March 28th. 1798.
          
          I should have taken the liberty to deliver to you the enclosed letter from Mr. Randolph immediately on my arrival two days ago, had he not told me, that he has therein done me the favor to recommend me to you, with a view to interest your kind offices for me in an application I had intended to make to the Executive of the United States, during my stay at Philadelphia.—I had understood that it was the intention of the Government  to erect an Arsenal and a Manufactory of arms at Harpers ferry, and as I am now engaged in Virginia, in the Penitentiary house, and am consulted by several of the Canal companies,—to have designed & directed a Work of such magnitude as, I suppose, this Arsenal will be, would have at once decided me to sell my Pensylvanien property & consider myself as a Virginian for the rest of my life.—But upon some previous enquiry, I am told, that although I have very strong recommendations to several Gentlemen highly in the confidence of the President, I am not likely to succeed, should I apply; and that it will not avail me to have had an education entirely directed to the object of becoming useful as an Engineer & Architect, & to have given proofs of some degree of skill,—for I am guilty of the crime of enjoying the friendship of many of the most independent & virtuous men in Virginia, & even was seen at the dinner given to Mr Monroe.—I have therefore resolved not to run the risk of a refusal, and should esteem it a mark of favor in you to permit the enclosed letter to pass for a general recommendation. Since my arrival in America, it is been my very anxious wish to become known to you, & to improve an old acquaintance with, and admiration of your works, into a personal Knowledge of you.
          If you will permit me, I will do myself the honor to wait upon you, at your apartment tomorrow morning, being engaged for this evening to meet Mr Caleb Lownes.—
          I am, with the sincerest respect Yours
          
            B. Henry Latrobe
          
        